Citation Nr: 0716772	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-30 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected medial epicondylitis of the right elbow, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a higher initial rating for service-
connected trapezial strain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The veteran filed a notice of 
disagreement in February 2004.  In a rating decision dated in 
October 2004, the RO in Portland, Oregon granted the 
veteran's claims for service connection for medial 
epicondylitis of the right elbow and left trapezial strain 
and assigned 10 percent ratings for each.  These ratings are 
currently before the Board on appeal. 

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing in January 2007 at the 
Portland, Oregon RO; a transcript is of record. 

The issue of entitlement to a higher initial rating for 
service-connected trapezial strain is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence shows that the range of 
motion of the veteran's right elbow is from zero to 140 
degrees.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 10 
percent for service-connected medial epicondylitis of the 
right elbow have not been met or approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.71a, Diagnostic Code 5099-5019 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in June 2003, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The RO also essentially requested 
that the veteran send any evidence in his possession that 
pertained to the claim.   

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records and VA Medical Center (VAMC) treatment records.  The 
RO also obtained private medical records from Kaiser 
Permanente and Emanuel Hospital on the veteran's behalf.  The 
veteran was also provided the opportunity to present 
testimony at a travel board hearing before the undersigned 
Veterans Law Judge.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2006).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2006).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

The veteran's service-connected medial epicondylitis of the 
right elbow is currently rated as 10 percent disabling 
pursuant to Diagnostic Code 5099-5019.  When an unlisted 
disease, injury, or residual condition is encountered, 
requiring rating by analogy, the diagnostic code number will 
be "built-up" as follows: The first 2 digits will be 
selected from that part of the schedule most closely 
identifying the part or system of the body involved; the last 
2 digits will be "99" for all unlisted conditions.  
Hyphenated diagnostic codes, such as that employed here, are 
used when a rating pursuant to one diagnostic code requires 
use of an additional diagnostic code to identify the basis 
for the evaluation assigned.  38 C.F.R. § 4.27 (2006).  Here, 
the Diagnostic Code 5019, for bursitis, was used to rate the 
veteran's medial epicondylitis of the right elbow.  

Disabilities rated pursuant to Diagnostic Code 5019 are to be 
rated on limitation of motion of affected parts or 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5019 (2006).  Limitation of flexion and extension of the 
elbow and forearm are rated pursuant to Diagnostic Codes 
5206, 5207, and 5208.  When flexion of the forearm is limited 
to 90 degrees in the major (dominant) joint, a 20 percent 
rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5206 
(2006).  For limitation of extension, a 20 percent rating is 
warranted when extension is limited to 75 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5207 (2006).  When flexion is 
limited to 100 degrees and extension is limited to 45 
degrees, a 20 percent rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5208 (2006).  For VA rating purposes, full 
range of motion of elbow flexion is from zero to 145 degrees.  
38 C.F.R. § 4.71, Plate II (2006).  

Disabilities of the forearm may also be rated based on 
impairment of pronation and supination.  For impairment of 
pronation of the forearm, a 20 percent rating is assigned for 
motion lost beyond the last quarter of the arc, the hand does 
not approach full pronation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5213 (2006).  For VA rating purposes, full pronation of 
forearm is from zero to 80 degrees.  38 C.F.R. 
§ 4.71, Plate II (2006).  For impairment of supination, the 
highest rating available is 10 percent.  Id.  38 C.F.R. § 
4.71a, Diagnostic Code 5213 (2006).  

Degenerative arthritis is rated pursuant to Diagnostic Code 
5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006).  A 20 percent rating 
under that code requires x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Id.    

Analysis

The medical evidence pertaining to the severity of the 
veteran's service-connected medial epicondylitis of the right 
elbow includes two VA examination reports, both dated in July 
2003.  In one of these reports, D.K., Physician's Assistant - 
Certified (PA-C), reported that the veteran described a pain 
in the medial aspect of the joint that came on with rapid 
extension and repetitive movement.  D.K. also noted that the 
veteran described popping in the joint.  According to the 
report, the veteran also reported pain on twisting, 
pronation, and supination.

On physical examination, D.K. found range of motion to be 
from zero to 140 degrees of flexion.  Pronation and 
supination were found to be to 80 and 85 degrees 
respectively.  D.K. estimated that during flare ups, 
extension would be altered by 5 to 10 degrees in the ability 
to fully extend.  

In the second VA examination report, Dr. J.J. reported that 
physical examination of the right elbow showed full range of 
motion with pain at 150 degrees of extension.  

The veteran's travel board hearing testimony reflected 
similar complaints as those documented in the VA examination 
reports.  Specifically, the veteran described pain and a 
"popping" sensation on extension.  Regarding the popping, 
the veteran claimed that this occurred 2-3 times daily.   

Based on the evidence presented, there is no basis to grant a 
rating higher than 10 percent for the service-connected 
medial epicondylitis of the right elbow.  The evidence does 
not show that flexion of the forearm is limited to 90 
degrees, extension is limited to 75 degrees, or flexion is 
limited to 100 degrees and extension is limited to 45 
degrees.  Even when considering pain on repetitive motion, 
the criteria are not met.  DeLuca, 8 Vet. App. at 206.  

A higher rating is also not warranted for impairment of 
pronation and supination of the forearm.  As noted, 10 
percent is the highest rating available for impairment of 
supination, thus a higher rating must necessarily come from 
another code.  Regarding pronation, the medical evidence 
shows that at 80 degrees, the veteran has full range of 
motion on pronation.  Thus, the criteria for the 20 percent 
rating for limitation of pronation are not met.

Regarding the criteria for degenerative arthritis, a 20 
percent rating cannot be granted because such a rating, in 
the absence of limitation of motion, requires that 2 or more 
joints be affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2006).  The affected area at issue here includes only the 
right elbow joint.

The Board has reviewed the record in its entirety, which also 
included the veteran's VAMC treatment records.  Nothing in 
these records, however, provides a basis for a rating higher 
than that already assigned.

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected medial epicondylitis of 
the right elbow causes marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent period of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2006).  In the 
instant case, to the extent that the veteran's service-
connected medial epicondylitis of the right elbow interferes 
with his employability, the currently assigned rating 
adequately contemplates such interference, and there is no 
evidentiary basis in the record for a higher rating on an 
extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

An initial rating in excess of 10 for service-connected 
medial epicondylitis of the right elbow is denied.


REMAND

At the veteran's travel board hearing, the veteran's 
representative raised the issue of whether the July 2003 VA 
examination accurately reflected the current level of the 
veteran's left shoulder disability.  The representative 
asserted that because the examination had been conducted more 
than 3 years ago, a new examination was necessary to 
determine whether the veteran's condition was worse than 
originally rated and that VA should provide a contemporaneous 
examination.  

The veteran provided his own testimony at the hearing 
regarding the current level of his left shoulder disability.  
The veteran testified that he had difficulty getting dressed 
in the morning because of the pain in his shoulder.  The 
veteran also stated that he was unable to reach above his 
head without experiencing a sharp pain in his left shoulder 
and arm.  The veteran stated that the pain had increased 
since the last VA examination in July 2003.

Pursuant to section 5103A, the Secretary's duty to assist the 
veteran includes "providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim."  38 
U.S.C.A. § 5103A(d)(1) (West 2002).  The duty to provide a 
contemporaneous examination arises when the evidence 
indicates there has been a material change in a disability or 
that the current rating may be incorrect.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994);  38 C.F.R. § 3.327(a) (2006).  
An examination which was adequate for purposes of 
determination of the claim by the agency of original 
jurisdiction will ordinarily be adequate for purposes of the 
Board's determination, except to the extent that the claimant 
asserts that the disability in question has undergone an 
increase in severity since the time of the examination.  
VAOPGCPREC 11-95.  

The veteran's assertion that the current rating does not 
accurately measure the present severity of his disability, 
coupled with the fact that the examination was conducted 
nearly 4 years ago, warrants another VA examination.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded an 
appropriate medical examination to 
ascertain the severity of the service-
connected trapezial strain.  The examiner 
should comment on the degree to which 
range of motion in the shoulder is 
limited, if at all.  The examiner should 
also indicate to what extent motion is 
limited by pain.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination. 

2.  Thereafter, the veteran's claim of 
entitlement to a higher initial rating for 
trapezial strain should be readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


